Citation Nr: 1133110	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-14 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for cervical impingement with radiculopathy.

2.  Entitlement to an increased evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to an increased evaluation in excess of 10 percent for a left knee disability.

4.  Entitlement to an increased, compensable evaluation for benign cysts of the back, neck, and chin.

5.  Entitlement to an increased, compensable evaluation for residuals of a fracture of the left long finger.

6.  Entitlement to an increased, compensable evaluation for tinea pedis with onychomycosis.

7.  Entitlement to an increased, compensable evaluation for recurrent urinary tract infections.

8.  Entitlement to an increased, compensable evaluation for sinusitis.

9.  Entitlement to an increased, compensable evaluation for gastritis.

10.  Entitlement to an increased, compensable evaluation for migraine headaches.

11.  Entitlement to service connection for irregular menstrual cycles.

12.  Entitlement to service connection for hearing loss.

13.  Entitlement to service connection for insomnia.

14.  Entitlement to service connection for a right shoulder disability, claimed as right shoulder tendinitis and removal of right collarbone.

15.  Entitlement to service connection for a left shoulder disability.

16.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

17.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Air Force from February 1991 to April 2000, and from April 2003 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Baltimore, Maryland, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The issues have been recharacterized as above, particularly with respect to the left and right shoulders, to better reflect the evidence of record and the allegations of the Veteran.

The Veteran testified at a May 2011 hearing held before the undersigned in Washington, DC.  A transcript of the hearing is associated with the claims file.



The claims for increased evaluations for the service connected disabilities, other than the claim for an increased evaluation for migraines, and the issue of service connection of a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the May 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew her appeals for an increased evaluation for migraine headaches and service connection for an irregular menstrual cycle, hearing loss, and insomnia.

2.  The current right shoulder disability was first manifested during active military service.

3.  The current left shoulder disability was first manifested during active military service.

4.  Currently diagnosed tinnitus was first manifested during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of entitlement to an increased, compensable evaluation for migraine headaches.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010)

2.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of service connection for an irregular menstrual cycle.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010)

3.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of service connection for hearing loss.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010)

4.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of service connection for insomnia.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010)

5.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

7.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

At the May 2011 Board hearing, the Veteran stated that she wished to withdraw her appeal with regard to a claim of entitlement to an increased evaluation for migraine headaches and the claims for service connection for an irregular menstrual cycle, hearing loss, and insomnia.

As the Veteran has withdrawn the appeals of those issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on those matters.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the issues decided herein, the Board is granting in full the benefits sought.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Shoulders

Service treatment records establish that the Veteran was involved in a serious motor vehicle accident in 1995, during her first period of active military service.  She developed neck pain with radiation , and eventually underwent spinal fusion surgery.  She contends that, although at the time of the accident she had no complaints of shoulder problems and was not treated for injury of the shoulder joints, she did in fact injure her left and right shoulders, as well as the right clavicle, or collarbone.  Service treatment records demonstrate that in late 2003 and early 2004, following her recall to active duty from the Reserves, the Veteran complained of renewed neck problems as well as bilateral shoulder pain following an attempt to lift a substantial weight as part of her duties as a paramedic.

Military doctors diagnosed bilateral rotator cuff damage.  At times these injuries are referred to as tears, and at other times as SLAP lesions.  Additionally, tendinitis and mild degenerative changes are noted in the right shoulder joint, and tendonosis is reported in the left.  

The Veteran is competent to offer evidence regarding her observations and experienced symptomatology, including as it relates to a clearly demonstrated cause and effect relationship.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The fact that her shoulders began to hurt following an attempt to lift a weight is such an observation.  There is no indication in the file that the Veteran is not credible. Moreover, treating doctors commented favorably on the apparent relationship, both in relating the Veteran's allegations and describing their own findings.

There is no evidence of left or right shoulder disability or impairment prior to the Veteran's second period of active service.  Treatment records show no shoulder complaints, and in filing a claim for benefits following her initial separation from service, the Veteran made no claim or allegation regarding the shoulders.  The evidence of record very clearly demonstrates that, regardless of whether she had injured her neck in 1995, she sustained additional injuries of the left and right shoulders while on active duty in 2003.  Records document the continuity of her bilateral shoulder complaints from that injury to the present, including the need for surgical correction on the right.

This surgery included resection of a portion of the distal clavicle, or collarbone.  The Veteran has claimed entitlement to service connection for this as a separate disability.  However, the clavicle is considered part and parcel of the shoulder, or acromioclavicular, joint.  The separate claims of tendinitis of the right shoulder and impairment of the right clavicle are therefore recharacterized to reflect a single disability entity.

The competent and credible evidence of record demonstrates the presence of a current disability, documents an injury incurred during a period of active duty service, and establishes a link between the two.  The criteria for service connection are met; there is no doubt to be resolved. And service connection for right and left shoulder disabilities is warranted.

Tinnitus

The Veteran served on active duty in the United States Air Force.  At her May 2011 personal hearing, she testified that for a number of years, she was housed near the fight line and subjected to substantial noise from aircraft at Shaw Air Force Base.  She does not allege her duties involved noise exposure.  

While neither service nor post-service treatment records document complaints of or treatment for tinnitus, she reports that while in service, she developed a ringing or humming in her ears which has grown worse over the years.  It began at Shaw Air Force Base and has persisted since.

The Veteran is competent to describe the symptoms of disability she experiences through her five senses.  She can self-diagnose tinnitus, as she can observe its manifestations.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The file contains no evidence raising doubts as to the Veteran's credibility, and there is no evidence of record disputing her reports or offering a contrary opinion regarding causation.

Accordingly, the criteria for service connection have been met; there is no doubt to be resolved; and service connection for tinnitus is warranted.









ORDER

The appeal for an increased, compensable evaluation for migraine headaches is dismissed.

The appeal for service connection for an irregular menstrual cycle is dismissed.

The appeal for service connection for hearing loss is dismissed.

The appeal for service connection for insomnia is dismissed.

Service connection for a right shoulder disability is granted.

Service connection for a left shoulder disability is granted.

Service connection for tinnitus is granted.


REMAND

With regard to the remaining issues, remand is required for compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Increased Evaluations

The Veteran was most recently examined for her service connected disabilities in December 2005 and July 2006.  At the May 2011 hearing, she reported that all of her service connected conditions had worsened since her last examinations, and she requested remand for new examinations.  Private and VA treatment records document continued complaints, and tend to support her allegation or worsening.  Those treatment records do not include sufficient findings to permit application of the rating criteria.  Updated findings are needed prior to adjudication.

To that end, scheduling of appropriate VA examinations is required on remand.  Additionally, updated VA treatment records must be obtained.

Service Connection

The Veteran alleges that her current acquired psychiatric disorder, variously diagnosed as depression and an adjustment disorder, is secondary to her various service connected disabilities.  While she has withdrawn her appeal with regard to service connection for insomnia as a separate disability, she continues to argue that her sleep problems are symptoms of a current mental health disorder.  Further, service treatment records document in-service mental health treatment in May 2003.  

A VA examination is required on the question of a nexus to service.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining the possibility of a nexus is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of in-service psychiatric counseling, as well as her reports of depression she associates with her service connected disabilities, are sufficient to meet that test.

Examination is required on remand, and a medical opinion is needed regarding any relationship between service and the currently diagnosed psychiatric disability.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Obtain updated treatment records from the VA medical center in Martinsburg, West Virginia, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA Nose and Sinus examination.  The examiner should describe the current extent of the Veteran's service connected sinusitis disability.

3.  Schedule the Veteran for a VA Spine examination.  The examiner should describe the current extent of the Veteran's service connected cervical and lumbar spine disabilities, to include any radiculopathy or other neurological manifestations.

4.  Schedule the Veteran for a VA Joints examination.  The examiner should describe the current extent of the Veteran's service connected left knee disability.  All required testing, to include x-rays, must be performed.

5.  Schedule the Veteran for a VA Hand examination.  The examiner should describe the current extent of the Veteran's service connected left long finger disability.  All required testing, to include x-rays, must be performed.

6.  Schedule the Veteran for a VA Digestive Disorders or Intestines examination.  The examiner should describe the current extent of the Veteran's service connected gastritis disability.  

7.  Schedule the Veteran for a VA Skin Disease examination.  The examiner should describe the current extent of the Veteran's service connected tinea pedis with onychomycosis, as well as the extent of the benign cysts of the back, neck, and chin.  The two conditions should be described separately and together in estimating the extent of body surface involvement, and manifestations of the face and neck should also be addressed separately.

8.  Schedule the Veteran for a VA Genitourinary examination.  The examiner should describe the current extent of the Veteran's service connected urinary tract infections.

9.  Schedule the Veteran for a VA Mental Disorders examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current psychiatric diagnoses, and must opine as to whether any current acquired psychiatric disorder is at least as likely as not related to (caused or aggravated by) military service, either directly or secondary to service connected disabilities.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

10.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


